                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

PHILLIP KERCH,                   :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :                 No. 5:19-cv-00034-MTT-CHW
                                 :
CORRECTIONAL OFFICER             :
WATKINS,                         :
                                 :
                 Defendant.      :
_________________________________:

                                 ORDER OF DISMISSAL

       Pro se Plaintiff Phillip Kerch, an inmate in Central State Prison in Macon, Georgia,

filed a handwritten document, which was docketed in this Court as a civil rights complaint

pursuant to 42 U.S.C. § 1983. Compl., ECF No. 1. He did not, however, use the required

§ 1983 complaint form. See id. Moreover, although Plaintiff submitted a motion for

leave to proceed in forma pauperis, he did not file that motion on the proper form, nor did

he attach a properly certified copy of his trust fund account statement. See Mot. for Leave

to Proceed In Forma Pauperis, ECF No. 2.

       As a result, Plaintiff was ordered to submit a properly completed 42 U.S.C. § 1983

complaint form and a new motion for leave to proceed in forma pauperis, including an

affidavit in support of his motion and a certified account statement. Order, March 29,

2019, ECF No. 5. Plaintiff was given twenty-one days to comply and was cautioned that

his failure to do so could result in the dismissal of this action. Thereafter, Plaintiff did not

comply with the order to submit a new complaint and motion to proceed in forma pauperis
on the proper forms. Accordingly, Plaintiff was ordered to show cause why this case

should not be dismissed for failure to comply with the Court’s previous order. Order to

Show Cause, ECF No. 6. Plaintiff was again given twenty-one days to respond and was

cautioned that his failure to do so would result in the dismissal of this action. Id.

         To date, Plaintiff has not responded to the show cause order. Thus, because

Plaintiff has failed to respond to the Court’s orders or otherwise prosecute his case, it is

hereby     ORDERED       that   Plaintiff’s    Complaint   be   DISMISSED       WITHOUT

PREJUDICE. See Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F.

App’x 802, 802 (11th Cir. 2006) (per curiam) (“The court may dismiss an action sua sponte

under Rule 41(b) for failure to prosecute or failure to obey a court order.”) (citing Fed. R.

Civ. P. 41(b) and Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir.

1978)).

         SO ORDERED, this 26th day of June, 2019.



                                              S/Marc T. Treadwell
                                              MARC T. TREADWELL, JUDGE
                                              UNITED STATES DISTRICT COURT




                                               2
